THE THIRTEENTH COURT OF APPEALS

                                   13-11-00270-CV


              SOUTH COAST SPINE & REHABILITATION PA
                               v.
BROWNSVILLE INDEPENDENT SCHOOL DISTRICT, HECTOR G. AYALA JR., AND
                     GWENDOLYN S. HAUGHT


                                 On Appeal from the
                 County Court at Law No 1 of Cameron County, Texas
                         Trial Cause No. 2008-CCL-1297-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART AND

REVERSED IN PART, and the case should be REMANDED to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED IN

PART, and the case is REMANDED for further proceedings consistent with its opinion.

Costs of the appeal are adjudged 50% against appellant and against appellees.

      We further order this decision certified below for observance.



April 30, 2014